PREGERSON, Circuit Judge,
with whom REINHARDT and THOMAS, Circuit Judges, join,
dissenting:
Let’s cut to the chase.
Border patrol agents stopped Valdes-Vega: because of his Hispanic appearance; because he was driving a clean Ford F150 pickup with Baja California plates, 70 miles north of the U.S.-Mexico border on a major, busy California interstate highway; because he was driving faster than the flow of traffic and not signaling before lane changes; and because he kept his eyes on the road in front of him and not on the border patrol agents driving in the lane to his right.
Driving a clean Ford F-150 pickup is not suspicious. Driving with Baja plates is not suspicious. Driving 70 miles north of the U.S.-Mexico border is not suspicious. Driving with eyes kept on the road ahead is not suspicious. Driving faster than the flow of traffic and not signaling before lane changes on a major, busy California interstate highway is not suspicious. Driving while having Hispanic appearance is not suspicious.
Driving without signaling lane changes and faster than the flow of traffic on a major, busy California interstate highway — not uncommon in California — is referred to by the majority as “perhaps one of the most important factors in the total circumstances here.” Such driving, plus defendant’s Hispanic appearance, plus his eyes on the road, plus his driving a clean Ford F-150, plus the Baja plates, did not create a reasonable suspicion that criminal activity was “afoot.” See United States v. Arvizu, 534 U.S. 266, 273, 122 S.Ct. 744, 151 L.Ed.2d 740 (2002) (quoting United States v. Sokolow, 490 U.S. 1, 7, 109 S.Ct. 1581, 104 L.Ed.2d 1 (1989)).
Therefore, I respectfully dissent.